347 S.W.2d 548 (1961)
James RITCHIE et al., Appellants,
v.
MIDLAND MINING COMPANY, a Corporation et al., Appellees.
Court of Appeals of Kentucky.
June 23, 1961.
Cordell H. Martin, Hindman, D. G. Boleyn, Hazard, for appellants.
Clark Pratt, Hindman, for appellees.
PALMORE, Judge.
This case involves a claim for surface damages resulting from auger mining under rights granted by a broad from mineral deed similar to those mentioned in Buchanan v. Watson, Ky.1956, 290 S.W.2d 40; Blue Diamond Coal Co. v. Neace, Ky.1960, 337 S.W.2d 725, and Kodak Coal Co. v. Smith, Ky.1960, 338 S.W.2d 699. The facts are essentially the same except that here the amount of actual damage appears to be less The arguments in support of the claim are the same ones made in the Blue Diamond *549 and Kodak cases by the same counsel, and again, as indicated in Blue Diamond, only the legislature can provide a different answer.
Judgment affirmed.